DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1, Claims 1-15, in the reply filed on 07/06/2021 is acknowledged. Claims 16-45 are cancelled. Election was made without traverse in the reply filed on 07/06/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 2 and 3, the use of word “about” when indicating a value, duration, numerical range, location, shape, or comparative sizing or proximity is considered indefinite as the specification or arguments previously presented fails to provide some standard for measuring that degree; and there is no standard that is recognized in the art for measuring the meaning of the term of said degree. Terms of Degree: When a term of degree is used in the claim, the examiner should determine whether the specification provides some standard for measuring that degree. If the specification does not provide 
Claims 10 recite the limitation “substantially”. The term “substantially” is a subjective term, and since no objective standard is provided to allow the public to determine the scope of the claim, and, therefore, renders the claim indefinite. See MPEP 2173.05(b)(III). Some objective standard must be provided in order to allow the public to determine the scope of the claim. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite. In re Musgrave, 431 F.2d 882, 893 (CCPA 1970). Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005). In an effort to compact prosecution, the limitation “substantially the same as” is interpreted as “the same as”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9, 11, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Erickson et al (US 20140296800 A1, hereinafter 'Erickson') in view of Stokes (US 4577642 A).
Regarding claim 1, Erickson discloses a therapeutic device (figures 3A-F, therapeutic device 100) for extended release drug delivery, the device comprising:
A reservoir (figure 3F, reservoir chamber 160) configured to receive a therapeutic agent ([0029] lines 9-10, reservoir chamber 160 for holding a therapeutic material or agent) and having an outlet (figure 3b, opening 152) for delivery of the therapeutic agent to a patient from the reservoir over an extended period ([0029] lines 21-23, deliver therapeutic amounts of therapeutic agent to the eye for an extended period of time);
A porous structure (figure 3a, porous structure 150) coupled near the outlet of the reservoir, the porous structure formed of sintered material ([0036]); and
Wherein the porous structure is tuned to deliver the therapeutic agent at a diffusion rate ([0029] lines 21-23, deliver therapeutic amounts of therapeutic agent to the eye for an extended period of time), 
Erickson does not disclose a barrier layer coupled to the reservoir on or adjacent a surface of the porous structure such that the therapeutic agent passes through both the porous structure and the barrier layer upon delivery from the reservoir through the outlets;
wherein the barrier layer is adapted to block particles having an average particle range that is different from or outside an average particle size range blocked by the porous structure.
Stokes teaches a therapeutic device (figure 1, lead 10) comprising:
A barrier layer (figure 1, screen 38) coupled to the reservoir (see figure 1, the area surrounded by bore 32 is a reservoir) on or adjacent the surface of the porous structure (figure 1, sintered electrode 30) such that the therapeutic agent passes through both the porous structure and the barrier layer upon 
Wherein the barrier layer is adapted to block particles having an average particle range that is different from or outside an average particle size range blocked by the porous structure (col 3 lines 56-61, if the particle size of powder 36a is smaller than the general pore size of sintered electrode 30, it is desirable to include within bore 32 of inner electrode member 16 a screen 38 having apertures smaller than the particle size of powder 36a, which indicate the average particle size blocked by the screen 38 is smaller than the average particle size blocked by sintered electrode 30)
Stokes provides a screen 38 between the sintered electrode 30 and the bore 32 in order to prevent elution of the molecular sieve through electrode 30 (col 3 lines 60-61). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Erickson to incorporate the teachings of Stokes and provide a barrier layer coupled to the reservoir on in order to appropriately filter the drug
Regarding claim 2, Erickson, modified by Stokes, teaches the device according to Claim 1.
Stokes does not explicitly teach the average particle size range blocked by the barrier layer is greater than 0.01um.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Erickson, modified by Stokes, to have the average particle size range blocked by the barrier layer is greater than 0.01 um since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Erickson, modified by Stokes, would 
Regarding claim 3, Erickson, modified by Stokes, teaches the device according to Claim 1.
Stokes does not explicitly teach the average particle size range blocked by the barrier layer is greater than 1nm.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Erickson, modified by Stokes, to have the average particle size range blocked by the barrier layer is greater than 1nm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Erickson, modified by Stokes, would not operate differently with the claimed diameter and since the barrier layer (screen 38) of Stokes is intended to prevent elution of the molecular sieve through electrode 30 (col 3 lines 60-61) the device would function appropriately having the claimed diameter. Further, applicant places no criticality on the range claimed, indicating simply that the diameter “can” be within the claimed ranges (specification pp. [0006]).
Regarding claim 4, Erickson, modified by Stokes, teaches the device according to Claim 1.
Erickson, modified by Stokes, does not explicitly teach, wherein the porous structure has a mean pore size that is between 3 microns to about 50 microns and the barrier layer has a mean pore size that is between 0.01 microns to 0.1 microns.

Regarding claim 5, Erickson, modified by Stokes, teaches the device according to Claim 1.
Erickson further discloses wherein the surface of the porous structure is one or both of an inner-surfacing surface of the porous structure (see figure 3f, a surface of porous structure 150 where facing inward to the device 160) and an outer-facing of the porous structure (see figure 3f, a surface of porous structure 150 where facing outward to the device 160), the inner-facing surface facing the reservoir and the outer-facing surface is on an external side of the reservoir.
Regarding claim 6, Erickson, modified by Stokes, teaches the device according to Claim 1.
Erickson does not disclose the barrier layer is coupled within the reservoir and is spaced a distance proximal to the inner facing surface of the porous structure.

Stokes provides a screen 38 between the sintered electrode 30 and the bore 32 in order to prevent elution of the molecular sieve through electrode 30 (col 3 lines 60-61). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Erickson to incorporate the teachings of Stokes and provide a barrier layer coupled within the reservoir and is spaced a distant proximal to the inner facing surface of the porous structure in order to appropriately filter the drug
Regarding claim 8, Erickson, modified by Stokes, teaches the device according to Claim 1.
	Erickson further discloses, wherein the sintered material is stainless steel or titanium ([0036] sintered titanium).
Regarding claim 9, Erickson, modified by Stokes, teaches the device according to Claim 1.
	Erickson does not disclose the porous structure has pores having a first mean pore size and the barrier layer is a filter membrane having pores of a second mean pore size, wherein the first mean pore size is equal to or greater than the second mean pore size.
	Stokes teaches the porous structure has pores having a first mean pore size and the barrier layer is a filter membrane having pores of a second mean pore size, wherein the first mean pore size is equal to or greater than the second mean pore size (col 3 lines 56-61, if the particle size of powder 36a is smaller than the general pore size of sintered electrode 30, it is desirable to include within bore 32 of inner electrode member 16 a screen 38 having apertures smaller than the particle size of powder 36a, which indicate the pore size of sintered electrode 30 is larger than the aperture size of screen 30).

Regarding claim 11, Erickson, modified by Stokes, teaches the device according to Claim 9.
Erickson does not disclose the second mean pore size is effective to block passage of the particles having the average particle size within the average particle size range blocked by the barrier layer, wherein the average particle size range blocked by the barrier layer is equal to or greater than 0.2 microns and greater than an average particle size range of the therapeutic agent.
Stokes teaches the second mean pore size is effective to block passage of the particles having the average particle size within the average particle size range blocked by the barrier layer (col 3 lines 56-61, if the particle size of powder 36a is smaller than the general pore size of sintered electrode 30, it is desirable to include within bore 32 of inner electrode member 16 a screen 38 having apertures smaller than the particle size of powder 36a).
Stokes is silent as to wherein the average particle size range blocked by the barrier layer is equal to or greater than 0.2 microns and greater than an average particle size range of the therapeutic agent.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Erickson, modified by Stokes, to have the average particle size range blocked by the barrier layer is equal to or greater than 0.2 microns and greater than an average particle size range of the therapeutic agent. since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. 
Regarding claim 13, Erickson, modified by Stokes, teaches the device according to Claim 1.
	Both Erickson and Stokes are silent as to the porous structure has a first porosity and the barrier layer has a second porosity, wherein the first porosity is higher than the second porosity, wherein the first porosity is from about 16% to about 30% and the second porosity is from about 1% to about 15%.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Erickson, modified by Stokes, to have the porous structure has a first porosity and the barrier layer has a second porosity, wherein the first porosity is higher than the second porosity, wherein the first porosity is from about 16% to about 30% and the second porosity is from about 1% to about 15%. since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Erickson, modified by Stokes, would not operate differently with the claimed diameter and since the porous structure of Erickson is configured to release therapeutic agent contained within the reservoir chamber over the extended period of time ([0029]), and further barrier 
Regarding claim 14, Erickson, modified by Stokes, teaches the device according to Claim 1. 
Both Erickson and Stokes are silent as to wherein the porous structure has a thickness from about 70 microns to about 5000 microns and the barrier layer has a thickness from about 10 nm to about 150 microns.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Erickson, modified by Stokes, to have the porous structure has a thickness from about 70 microns to about 5000 microns and the barrier layer has a thickness from about 10 nm to about 150 microns. since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Erickson, modified by Stokes, would not operate differently with the claimed diameter and since the porous structure of Erickson is configured to release therapeutic agent contained within the reservoir chamber over the extended period of time ([0029]), and further barrier layer (screen 38) of Stokes is intended to prevent elution of the molecular sieve through electrode 30 (col 3 lines 60-61), the device would function appropriately having the claimed diameter. Further, applicant places no criticality on the range claimed, indicating simply that the diameter “can” be within the claimed ranges (specification pp. [0007]).
Claims 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Erickson in view of Stokes and Boiarski (US 20050118229 A1).
Regarding claim 7, Erickson, modified by Stokes, teaches the device according to Claim 1.
	Erickson does not disclose the barrier layer is a filter membrane formed of a material selected from the group consisting of silver metal, cellulose acetate, ceramic, glass fiber, borosilicate fiber, mixed cellulose ester (MCE), nylon, polyacrylonitrile (PAN), polycarbonate track etch (PCTE), polyethersulfone (PES), polyester track etch (PETE), polypropylene (PP), polytetra fluoroethylene (PTFE), and polyvinylidene fluoride (PVDF).
	Stokes teaches the barrier layer is a filter membrane (col 3 lines 60-61, apertures of screen 38 is smaller than the particle size of powder 36a, therefore the screen is filtering powder 36a).
	Stokes is still silent as to the barrier layer is formed of a material selected from the group consisting of silver metal, cellulose acetate, ceramic, glass fiber, borosilicate fiber, mixed cellulose ester (MCE), nylon, polyacrylonitrile (PAN), polycarbonate track etch (PCTE), polyethersulfone (PES), polyester track etch (PETE), polypropylene (PP), polytetra fluoroethylene (PTFE), and polyvinylidene fluoride (PVDF).
	Boiarski discloses an implantable drug delivery device and teaches the barrier layer is formed of polypropylene ([0041] a sintered plastic membrane).
Boiarski used plastic material because such material can include different pore size, be molded/milled into useful shapes, and be either hydrophobic or hydrophilic in nature ([0041]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Erickson, in view of Stokes, to incorporate the teachings of Boiarski and provide a barrier layer formed of polypropylene.
Regarding claim 10, Erickson, modified by Stokes, teaches the device according to Claim 9.

However, Boiarski teaches a device (an implantable device as shown in figure 1) comprises a porous structure (figure 1, microporous membrane 150) and a barrier layer (figure 1, nanopore membrane 130) and the barrier layer comprises a nanopore channel have at least one cross-sectional dimension in the range between 4 and 50 nm ([0020] 4-50nm equivalent to .004-.05 micron) which have a same size as the instant case (specification paragraph [0006] barrier layer can have a mean pore size that is between about 0.01 microns to about 0.1 microns).
Boiarski provide a nanopore membrane comprises channels have at least one cross-sectional dimension in the range between 4 and 50 nm to an implantable device in order to control the diffusion of therapeutic agent in the dissolved state ([0021]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the barrier layer of Erickson, in view of Stokes, to incorporate the teachings of Boiarski and provide a barrier layer that has mean pore size between 0.01-0.1 microns in order to control the diffusion of therapeutic agent. As a result, the modified barrier layer would have same pore size as the instant device and therefore, the modified device would have same diffusion rate as the instant device and that would be comparable to not having the filter membrane.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over  Erickson in view of Stokes and Jolly (US 20070088335 A1).
Regarding claim 12, Erickson, modified by Stokes, teaches the device according to Claim 1.
	Both Erickson and Stokes are silent as to wherein the particles blocked by the barrier layer comprises one or more microbes, bacteria, fungal spores, immune cells, or antibodies.

Jolly utilizes semi-porous membrane to prevent migration of bacteria ([0135]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Erickson, in view of Stokes, to incorporate the teachings of Jolly and utilize the barrier layer to block particles like bacteria.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erickson in view of Stokes and Herman et al (US 20050267440 A1, hereinafter 'Herman').
Regarding claim 15, Erickson, modified by Stokes, teaches the device according to Claim 1.
Both Erickson and Stokes are silent as to wherein the barrier layer mitigates a bolus release of the therapeutic agent through the porous structure upon application of an increase in pressure within the reservoir.
Herman teaches utilizing the barrier layer (figure 10 semipermeable barrier structure 140) mitigates a bolus release of the therapeutic agent ([0138] the device includes a semipermeable barrier structure blocking bulk fluid flow through the reservoir openings).
Herman utilizes the barrier layer in order to block bulk fluid flow ([0138]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Erickson, in view of Stokes, to incorporate the teachings of Herman and utilize the barrier layer to mitigate a bolus release of the therapeutic agent through the porous structure upon application of an increase in pressure within the reservoir.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Jernberg (US 5197882 A) teaches a structure comprises two different membranes
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545.  The examiner can normally be reached on M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.H./Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781